     Case 2:20-cv-00155-MHT-SRW Document 35 Filed 09/13/21 Page 1 of 3




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BANK OF HOPE,              )
                           )
     Plaintiff,            )
                           )                   CIVIL ACTION NO.
     v.                    )                     2:20cv155-MHT
                           )                          (WO)
DAYK ENTERPRISES, INC.,    )
d/b/a Country Inn & Suites )
Montgomery East, et al.,   )
                           )
     Defendants.           )

                             OPINION AND ORDER

      This case is before the court on the recommendation

of    the     United        States    Magistrate    Judge     that       the

plaintiff’s motion for summary judgment and motion for

a hearing on the motion for summary judgment be denied

without prejudice, and that the plaintiff be granted

leave    to      file   a    motion   to    amend   the   complaint       to

correct insufficient jurisdictional allegations as to

the two individual defendants.                The plaintiff did not

file an objection to the recommendation but did file a

motion      to    dismiss      the    two    individual     defendants.

However, to make clear that the complaint’s allegations
      Case 2:20-cv-00155-MHT-SRW Document 35 Filed 09/13/21 Page 2 of 3




are        sufficient         to         establish         subject-matter

jurisdiction, it would be preferable for plaintiff to

instead      file    an    amended     complaint     omitting        the    two

defendants.          Therefore,      after    an    independent       and    de

novo review of the record, the court concludes that the

recommendation should be adopted.                   However, instead of

filing       an     amended       complaint        that    corrects         the

jurisdictional           allegations       regarding      the    individual

defendants,         the    plaintiff       should     file      an   amended

complaint         that    omits    the     individual      defendants        as

parties.

                                     ***

      Accordingly, it is ORDERED that:

      (1) The        recommendation         of     the    United      States

Magistrate Judge (Doc. 33) is adopted.

      (2) The motion for summary judgment (Doc. 21) and

motion for a hearing on the motion for summary judgment

(Doc. 23) are denied without prejudice.
   Case 2:20-cv-00155-MHT-SRW Document 35 Filed 09/13/21 Page 3 of 3




       (3) Plaintiff     is    granted     leave     to     file,      by

September 17, 2021, an amended complaint omitting the

individual defendants.

       (4) The motion to dismiss (Doc. 34) is denied as

moot    in   anticipation     of    the   filing   of     the   amended

complaint.

       This case is referred back to the magistrate judge

for further proceedings.

       DONE, this the 13th day of September, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
